In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00024-CV
        ______________________________


          JIMMIE DON ALLEN, Appellant

                          V.

       JOHN CHARLES HARGUS, Appellee



      On Appeal from the County Court at Law
             Hopkins County, Texas
            Trial Court No. CV38078




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Jimmy Don Allen, appellant, filed his notice of appeal from the trial court's order of dismissal

February 19, 2009. The clerk's record was filed May 27, 2009. No reporter's record was requested

or filed. Allen's brief was therefore due June 26, 2009.

       Allen filed a request for an extension of time. In that motion, counsel for plaintiff mentioned

that "[a]n offer to mediate has been made . . . and Appellant respectfully requests this extension as

an opportunity to pursue the mediation." In granting that first motion to extend, this Court specified

that should the parties desire mediation, they should jointly seek an order from this Court before

July 27, 2009. No mediation order was requested; instead, a second request for an extension of time

to file the brief was requested, with the same language as the reason for the extension. The Court

overruled that motion for extension of time. In our order overruling that extension, we informed

counsel that failure to file the brief on or before August 25, 2009, could result in the appeal being

dismissed for want of prosecution. See TEX . R. APP . P. 42.3(b), (c).




                                                  2
        It is now September 15, and no brief has been filed. Pursuant to Rule 42.3(b) and (c) of the

Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. TEX . R. APP .

P. 42.3(b), (c).




                                              Jack Carter
                                              Justice

Date Submitted:        September 15, 2009
Date Decided:          September 16, 2009




                                                 3